United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CHEMICAL MATERIALS AGENCY,
Tooele, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2006
Issued: September 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2010 appellant timely appealed the June 22, 2010 merit decision of the
Office of Workers’ Compensation Programs (OWCP), which granted a schedule award.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than two percent impairment of the right lower
extremity.
FACTUAL HISTORY
Appellant, a 50-year-old toxic materials handler, injured his right leg in the performance
of duty on March 3, 2008. OWCP accepted his claim for a right knee torn medial meniscus. On
April 8, 2008 he underwent arthroscopic surgery to repair his torn meniscus, which OWCP
1

5 U.S.C. §§ 8101-8193.

authorized. A few weeks after surgery, appellant returned to work with restrictions. He resumed
his full duties by the end of 2008.
In a decision dated June 22, 2010, OWCP granted a schedule award for two percent
impairment of the right lower extremity.2 It based its decision on the June 18, 2010 report of its
district medical adviser, Dr. Morley Slutsky, Board-certified in occupational medicine. The
district medical adviser reviewed the case record, including the April 9, 2010 impairment rating
of Dr. Alan L. Colledge, a Board-certified family practitioner, who found 10 percent impairment
of the right lower extremity.3 Dr. Colledge’s overall impairment included components for mild
anterior cruciate ligament (ACL) strain (eight percent) and meniscal tear (two percent).
Dr. Slutsky disagreed with the eight percent rating for ACL strain, noting that ACL stability was
a consistent clinical finding. Consequently, he recommended only two percent impairment of
the lower extremity based on appellant’s April 2008 partial medial meniscectomy.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the appropriate standard for evaluating schedule losses.5
Effective May 1, 2009, schedule awards are determined in accordance with the sixth edition of
the A.M.A., Guides (2008).6
FECA provides that, if there is disagreement between the physician making the
examination for OWCP and the employee’s physician, OWCP shall appoint a third physician
who shall make an examination.7
ANALYSIS
The case is not in posture for decision due to an unresolved conflict in medical opinion.
In its June 22, 2010 decision, OWCP noted that the district medical adviser determined that
appellant’s physician “incorrectly applied the [A.M.A.,] Guides to the findings on examination.”
2

The award covered a period of 5.76 weeks from April 9 to May 19, 2010.

3

Dr. Colledge previously examined appellant on May 28, 2009.

4

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

5

20 C.F.R. § 10.404 (2010).

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(January 2010).
7

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

2

Dr. Slutsky, the district medical adviser, disagreed with appellant’s physician, Dr. Colledge,
regarding the existence and extent of any impairment due to ACL instability. The district
medical adviser, acting on behalf of OWCP, may create a conflict in medical opinion.8 For a
conflict to arise the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”9
Contrary to OWCP’s finding, Dr. Slutsky did not question whether Dr. Colledge properly
applied the sixth edition of the A.M.A., Guides, but instead questioned whether the medical
evidence overall supported a finding of ACL laxity. He disagreed with Dr. Colledge’s eight
percent rating for ACL strain, noting that ACL stability was a consistent clinical finding. While
Dr. Slutsky may reasonably disagree with respect to the prevalence of ACL laxity, Dr. Colledge
conducted the two most recent physical examinations. In both instances, he reported positive
anterior drawer with respect to right knee stability. Dr. Slutsky further noted that appellant’s
March 19, 2008 magnetic resonance imaging scan revealed findings consistent with a mild ACL
sprain. Thus, Dr. Colledge’s clinical findings lend support to his impairment rating.
The Board finds a conflict in medical opinion as to whether there is impairment based on
ACL laxity. The Board finds the reports of Dr. Colledge and Dr. Slutsky of virtually equal
weight and rationale. Because there is an unresolved conflict in medical opinion between these
two physicians, the case will be remanded to OWCP for referral to an impartial medical
examiner. After such further development of the case record as OWCP deems necessary, a de
novo decision shall by issued.
CONCLUSION
The case is not in posture for decision.

8

20 C.F.R. § 10.321(b).

9

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2010 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: September 15, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

